DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 14, lines 1-2, "the bundles" lacks antecedent basis.
 	Claim 15, line 1, "the bundles" lacks antecedent basis.
	Claim 16 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (4059951) in view of Pourladian et al. (9627100).
 	Roe discloses a cable having a tensile armor, comprising a plurality of elongated polymeric tensile elements (10), wherein at least one of the elongated polymeric tensile elements comprises a jacket (11) tightly retaining bundles (12) of high tensile fibers in direct contact with the jacket, wherein the high tensile fibers are unidirectional (Fig. 3) extending substantially along the longitudinal axis of the elongated polymeric tensile elements, and wherein a portion of the jacket partially separates the bundles of high tensile fibers (col. 3, lines 24-25, jacket is formed by extruding hot plastic material onto the fiber bundles, and there are valleys on the outer peripheral of the bundles.  Therefore, the material of the jacket partially separates the bundles, see also US 5,235,137, jacket 4).  Roe also discloses that one of the bundles (12) of high tensile fibers is partially in contact with another one of the bundles of high tensile fibers (re claim 2); the bundles of high tensile fibers comprise a first bundle of high tensile fibers and a second bundle of high tensile fibers directly contacting the first bundle at a contact region, the portion of the jacket partially separating the first bundle from the second bundle (re claim 3); the tensile armor comprises a layer of the elongated polymeric tensile elements wound around a core (re claim 10); the plurality of elongated polymeric tensile elements are a first plurality of elongated polymeric tensile elements, wherein the cable further comprises a second plurality of elongated polymeric tensile elements, wherein at least one of the second plurality of elongated polymeric tensile elements comprises further bundles of high tensile fibers and a second jacket tightly retaining the further bundles of high tensile fibers, wherein the second plurality of elongated polymeric tensile elements are arranged with a helix angle in opposing direction to a helix angle of the first plurality of elongated polymeric tensile elements, the high tensile fibers of at least one of the second plurality of
elongated polymeric tensile elements being unidirectional, extending substantially along the longitudinal axis of the second plurality of elongated polymeric tensile elements (re claim 11).
 	Roe does not disclose the first and second elongated polymeric tensile elements being arranged with a lay loss between 0.4% and 1.0% (re claims 1 and 11).
 	Pourladian et al. discloses a cable comprising an armor (42) comprising a
plurality of elongated tensile elements, wherein the elements are arranged with a
lay loss between 0.4% and 0.9% (col. 6, lines 10-12, lay angle between 1°-20°, see
applicant's disclosure, page 9, lines 9-10, helix angle between 6° and 8° and
applicant's Fig. 3) (re claims 1 and 6).
 	It would have been obvious to one skilled in the art to arrange the tensile elements of Roe to have the lay loss taught by Pourladian et al. to meet the specific use of the resulting cable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Fogg et al. (2013/0048373).
 	Fogg et al. discloses a cable having a tensile armor comprising a plurality of elongated polymeric tensile elements (16), wherein at least one of the elements comprises a bundle of high tensile fibers (16a), and wherein the high tensile fibers have a Young modulus ([0019], tensile modulus) between 50 GPa and 200 GPa.  It would have been obvious to one skilled in the art to use fibers having a Young modulus between 50 GPa and 200 GPa as taught by Fogg et al. for the fibers of Roe to meet the required strength of the cable.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Geary, Jr. et al. (3442002).
 	Geary, Jr. et al. discloses an invention comprising elongated elements, each comprising a bundle (110) of fibers and a jacket (112) tightly retaining the bundle of fibers, wherein the jacket houses the bundle of fibers with a compaction between 60% and 80% (col. 5, lines 29-35).  It would have been obvious to one skilled in the art to modify the tensile elements of Roe such that the jacket houses the fibers with a compaction between 60% and 80% as taught by Geary, Jr. et al. to meet the specific use of the resulting cable, high strength or flexibility.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Schmittman (3842584).
 	Claim 9 additionally recites the high tensile fibers within the jacket having
a density between 0.9 g/cm3 and 3 g/cm3.  Schmittman discloses a cable comprising tensile fibers which have a density between 0.9 g/cm3 and 3 g/cm3 (col. 3, lines 34 & 66).  It would have been obvious to one skilled in the art to use tensile fibers having a density between 0.9 g/cm3 and 3 g/cm3 as taught by Schmittman for the fibers of Roe to meet the specific use of the resulting cable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. as applied to claim 1 above, and further in view of Nakagawa et al. (5503783).
 	Claim 12 additionally recites the jacket having a wall thickness between 0.3 mm and 1.8 mm.  Nakagawa et al. discloses a tensile element comprising a jacket
retaining a bundle of tensile fibers (col. 5, lines 33-36 and lines 55-56), wherein the
jacket (the sleeve) has a wall thickness between 0.3 mm and 1.8 mm (5 um to 1000
um).  It would have been obvious to one skilled in the art to provide the jacket of
Roe with a wall thickness between 0.3 mm and 1.8 mm as taught by Nakagawa et
al. to meet the specific use of the resulting cable; the thinner thickness the more
flexible. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe in view of Pourladian et al. and Heinemann et al. (2019/0237224).
 	Roe and Pourladian et al. disclose the invention substantially as claimed, see the above rejection with respect to claims 1-3, 6, 10, and 11.  Roe and Pourladian et al. do not disclose the jacket housing the bundle of fibers with a compaction between 60% and 80%, wherein the compaction is express in terms of linear mass density of high tensile fibers by cross sectional area.  Heinemann et al. discloses bundle of fibers having a compaction of 60% to 80% ([0123] and [0161], diameter = 300 µm = 0.3 mm => sectional area = 0.0707 mm2; 760 dtex/0.070 mm2 = 10750 dtex/mm2.  As disclosed by the applicant, [0067] of application's publication, 9348 dtex/mm2 = a compaction of 65%.  Accordingly, (10750 dtex/mm2 x 65%) / 9348 dtex/mm2 = 74.7%).  It would have been obvious to one skilled in the art to provide the bundle of fibers of Roe with the compaction taught by Heinemann et al. to meet the specific use of the resulting cable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 6, 8, and 16 of U.S. Patent No. 11,189,396. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3, 5, 6, 8, and 16 of said patent discloses the invention as claimed.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6, and 8 of U.S. Patent No. 11,189,396 in view of Heinemann et al. 
 	Heinemann et al. discloses bundle of fibers having a compaction of 60% to 80% ([0123] and [0161], diameter = 300 µm = 0.3 mm => sectional area = 0.0707 mm2; 760 dtex/0.070 mm2 = 10750 dtex/mm2.  As disclosed by the applicant, [0067] of application's publication, 9348 dtex/mm2 = a compaction of 65%.  Accordingly, (10750 dtex/mm2 x 65%) / 9348 dtex/mm2 = 74.7%).  It would have been obvious to one skilled in the art to provide the bundle of fibers of said patent with the compaction taught by Heinemann et al. to meet the specific use of the resulting cable.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847